Citation Nr: 1710720	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-31 1872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer, including as related to herbicide exposure and radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for prostate cancer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed to schedule the Veteran for a requested hearing.

In the November 2012 Form VA 9, the Veteran requested that he be afforded a Travel Board hearing.  A Travel Board hearing was scheduled for May 2015.  In an April 2015 letter, the Veteran requested that his scheduled Travel Board hearing be postponed.  In a May 2015 letter to the Veteran, the RO informed him that the scheduled Travel Board hearing had been canceled at his request.  The appeal was then transferred to the Board.

Nevertheless, in February 2017, the Board sent the Veteran a hearing clarification letter.  In a March 2017 response, the Veteran requested an in-person hearing at the local RO office.  Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of Travel Board hearings is within the province of the RO.  38 C.F.R. § 20.704 (2016).



Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for an in-person Board hearing at the RO.  Notify him and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. Mays
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

